Citation Nr: 0710030	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
thoracolumbar spine disability, to include degenerative disc 
disease.  

2.  Entitlement to service connection for a thoracolumbar 
spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran, Veteran's former spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1960 to June 1963 and from November 1964 to November 
1967, to include combat duty in Vietnam.  The veteran is 
decorated with the Purple Heart Medal and Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.


FINDINGS OF FACT

1.  A Board decision in February 1983 denied service 
connection for a back disability.  

2.  Evidence received since the February 1983 Board decision 
which denied service connection for a thoracolumbar spine 
disorder relates specifically to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  

3.  The competent medical evidence of record shows that the 
veteran's current thoracolumbar spine disability, to include 
degenerative disc disease, is causally linked to the trauma 
associated with multiple parachute jumps during service.




CONCLUSIONS OF LAW

1.  New and material having been received, the claim for 
service connection for a thoracolumbar spine disorder, to 
include degenerative disc disease, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a thoracolumbar spine disorder, to 
include degenerative disc disease, is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim to reopen and the 
underlying claim for service connection.  Therefore, no 
further development is needed with respect to this claim. 

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

New and Material Evidence to Reopen a Claim for Service 
Connection for a Thoracolumbar Spine Disability

The veteran filed his initial claim for service connection 
for a back disability in July 1968, which was denied by the 
RO in a September 1968 rating decision on the basis of there 
being no current back disability.  As the veteran did not 
appeal this decision, it became final.  38 C.F.R. § 3.104.  
He subsequently filed an application to reopen his claim for 
service connection for a back disorder, which was reopened 
and denied on the merits by a January 1981 RO decision on the 
basis that, although there was evidence of a current 
disability of the mid and low back, it failed to show that 
this was related to the veteran's military service.  While 
the veteran had documented treatment for low back pain in 
service secondary to parachute exits of an aircraft, the RO 
determined that such was acute and transitory as there was no 
radiographic-confirmed findings of low back pathology until 
July 1980.  The veteran offered a timely notice of 
disagreement and his case was forwarded to the Board.  In a 
February 1983 decision by the Board, the veteran's appeal was 
denied.  The Board concurred with the RO's decision, noting 
that the veteran's in-service diagnosis of back pain 
secondary to parachute exits was an acute and transitory 
condition, as there was no medical evidence of post-service 
back disability until many years after the veteran's 
separation from service.  Since there was no judicial review 
at that time, the Board's decision was final.  

The veteran submitted his current application to reopen his 
claim for service connection for a thoracolumbar spine 
disability in December 2002, alleging that VA has received 
new and material evidence sufficient to reopen his claim.  
The Board agrees.  

The veteran has a long-established disability of the 
thoracolumbar spine, with X-ray evidence of degenerative disc 
disease.  In order for evidence to be new and material, it 
must relate specifically to an unestablished fact necessary 
to substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  In addition to additional X-ray 
evidence dated in December 2002 of degenerative disc disease, 
three private medical opinions have been received, which 
support a nexus between a current back disability and the 
veteran's service.  Specifically, an October 2003 opinion of 
a private osteopathic physician (Dr. K) is as follows: 
"[based on a] review of the medical records, [the veteran's 
back condition] is more likely due to micro-injuries and an 
acute injury in his low back secondary to his frequent and 
intensity(sic) of his parachute jumps."  Additionally, the 
record contains a September 2004 opinion from a physician 
with a private medical facility specializing in treatments of 
spine disorders.  The physician who authored this opinion 
reported that it is his belief that the veteran has severe 
degenerative disc disease which, based upon X-ray findings 
and objective examination, present a disability that is "a 
result of [the veteran's] time in the U.S. military."  
Finally, the veteran submitted an additional letter from this 
same private physician, dated in March 2005, which indicates 
that the private physician had read relevant information in 
the veteran's claims folder and concluded that the veteran's 
back disability is due to his multiple parachute jumps from 
an aircraft during service.  The latter opinion was supported 
by a detailed rationale. 

The Board finds that the veteran has submitted evidence that 
is new, in that it was not of record at the time of the last 
final decision, and that is material, in that it relates to 
the unestablished fact (a nexus between service and a current 
disability) necessary to substantiate the underlying claim.  
The additional evidence in question raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board grants the veteran's petition to reopen his claim for 
service connection for a back disability.  38 C.F.R. § 3.156.

Service Connection for a Thoracolumbar Spine Disability     

The veteran served as a parachute infantryman in the U.S. 
Army and his service, as evidenced by a 1967 log of his 
parachute exits, included participating in multiple High 
Altitude Low Opening (HALO) parachute exits while training 
with Special Forces Command in Ft. Bragg, North Carolina.  
Additionally, the veteran's DD Form 214 reflects the award of 
the U.S. Army Parachutist Badge.  He contends that his 
disability of the thoracolumbar spine, to include 
degenerative disc disease, is due to his numerous in-service 
parachute jumps.  The relevant medical evidence of record 
supports the contended causal relationship.  

With respect to treatment for a back disability during 
service, the veteran reported to sick call in April 1961 
complaining of back pain.  He was diagnosed with muscle 
spasms and was prescribed heat treatments.  The veteran has 
stated that he has very little, if any, memory of this 
episode of treatment, and does not contend that any current 
back disability was a result of this acute episode of pain.  
He does, however, contend that he began to feel significant 
pain in his back prior to his separation from service as a 
result of the HALO parachute exits in 1967.  A review of the 
veteran's separation physical examination of October 1967 
shows that he complained of a history of recurrent back pain.  
The assessment at that time was back pain aggravated by 
parachute jumps.  An X-ray examination was normal.  

The veteran has most recently, in September 2004, been 
diagnosed with multilevel degenerative disc disease from T9 
through S1, with the condition being categorized as 
"severe."  This diagnosis is the most recent report of 
abnormalities with the thoracolumbar spine.  Historically, in 
July 1980 a private chiropractor noted subluxation and 
instability from T12 to L1.  A June 1981 VA X-ray found a 
mild healed compression fracture as well as narrowing of the 
lumbosacral interspace.  Thus, there is objective evidence of 
a thoracolumbar spine disability for over 25 years.    

Both the private chiropractor and VA medical examiners have 
concluded that there was a causal link between the veteran's 
parachute duties in service and the onset of his chronic back 
disability.  With regard to the current diagnosis of 
degenerative disc disease, the veteran's private physician 
concluded in September 2004 that the veteran's parachute 
duties during service were the cause of his current back 
disability and the opinion was supported by a detailed 
rationale.  The same private physician, upon reviewing the 
issued supplemental statement of the case, indicated in a 
letter in March 2005 that he had reviewed relevant evidence 
in the claims file and that it was unequivocally his opinion 
that the veteran's degenerative disc disease was related to 
his multiple parachute jumps while on active duty between 
1960 and 1967.  

While the latter physician based his opinion on the veteran's 
providing a history of over 50 parachute jumps during 
service, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Here, the veteran has supplied 
his jump logs, evidencing HALO parachute exits, and his DD 
Form 214 shows that he received the Army Parachutist Badge.  
This evidence makes the statements made to medical 
professionals regarding the number and frequency of jumps (be 
they HALO or traditional "static line") credible, and the 
Board does not dispute the veteran's participation in 
numerous parachute exits during service.  Accordingly, the 
opinions that link a back current disability to this service 
are of significant probative value.  There is no competent 
opinion of record which links the veteran's back disability 
to a non-service event.  

In view of the foregoing, the Board finds that the evidence 
overwhelmingly supports the veteran's claim that his current 
back disability, manifesting principally as degenerative disc 
disease in the thoracolumbar spine, is causally linked to 
trauma associated with multiple parachute jumps during 
service.  Accordingly, service connection for a thoracolumbar 
spine disability, to include degenerative disc disease is 
warranted.   


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a thoracolumbar spine disability, 
to include degenerative disc disease. 

Service connection for a thoracolumbar spine disability, to 
include degenerative disc disease, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


